Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claim is the inclusion of the limitation underlined

    PNG
    media_image1.png
    285
    562
    media_image1.png
    Greyscale

	in all the claims which is not found in the prior art references. Examiner reviewed the teaching of following prior arts:
Tanaka (US PG Pub 2011/0207570) teaches he differential case 80 consists of a first cylindrical differential case 96 disposed on the side closer to the electric motor 24 in the shaft center C1 direction and a second cylindrical differential case 98 disposed on 
Rues et al. (US PG Pub 2016/0036297) teaches the housing passageway 38 is closer to a first housing end 42 than a second housing end 44 of the motor housing 24. The first housing end 42 is opposite to the second housing end 44. The second housing end 44 is closer to the differential 16 than the first housing end 42. The housing 
Ishikawa (DE10018329) teaches a thin cover 5 corresponding to a closure member or an annular plate is mounted on the outer periphery of the cylinder portion 3 b of the housing 3 in a predetermined space in a tightly attached state. An annular free pressure piston 7 corresponding to a movable actuator is arranged between a left end portion of the cover 5 and the drive portion 3 as of the housing 3 so as to move freely in an axial direction. The inner and outer periphery of the free pressure piston 7 is sealed by D-rings 9 and 11 according to the sealing device. An annular tank 13 corresponding to a second oil reservoir is formed between the cover 5 and the housing 3 and is connected to a main clutch 17 described below through an oil passage 15 of the drive section 3 as of the housing 3. An oil passage 21 b corresponding to an oil reservoir is provided on the outer circumference of 
 Isogai (JP2018100705) teaches the differential device 10 transmits power transmitted from an engine to the propeller shaft 1 to a pair of drive shafts 2 that are rotation axes of left and right wheels. There is an appropriate rotational speed to each drive shaft 2 according to the load acting on each drive shaft 2 as the vehicle travels. The differential device 10 is accommodated in a ring gear 11 that meshes with a drive pinion 3 attached to an end of the propeller shaft 1, a differential case 12 to which the ring gear 11 is attached, and a differential case 12. A pinion shaft 13 fixed to the differential case 12 and a pair of pinion gears 14, a pair of side gears 15 accommodated in the differential case 12 and meshed with the pair of pinion gears 14 and mounted on the drive shaft 2, and a pinion shaft It comprises at least 3 and the shaft fixing member 16 for fixing, the differential case 12 and a pair of washers 17 interposed between each pinion gear 14, the. The propeller shaft 1 and the drive shaft 2 are in a relationship in which the axial directions are orthogonal to each other. Specifically, the axial direction of the propeller shaft 1 is the Y-axis direction, and the drive shaft 2 The axial direction 
Aoki (WO2018/207557) teaches the first output reduction device 71 and the second output reduction device 72 are both configured as planetary gears. The first output reduction device 71 and the second output reduction device 72 are configured to have the same reduction ratio. The output member 9 is a cylindrical member connected to the drive shaft 200 connected to the wheel 300, and the first output member 91 on the first wheel 301 side and the second output member 92 on the second wheel 302 side. The first distribution output shaft 61 is formed with a plurality of distribution oil passages 63 extending in the radial direction from the in-axis oil passage 60 at a plurality of positions in the axial direction L. Specifically, a part of the oil that has flowed through the in-shaft oil passage 60 of the first distribution output shaft 61 passes through the inside of the distribution oil passage 63 and the hollow rotor shaft 27, and from the radially inner side to the first rotor bearing. 83 and the second rotor bearing 84. Further, the other part of the oil is supplied to the primary reduction gear 3 from the radially inner side through the distribution oil passage 63. Furthermore, the other part of the oil is supplied to the inside of the differential gear device 5 from the radially inner side through the distribution oil passage 63. Then, each of these devices is lubricated, but Aoki doesn’t 
Kalmbach et al. (US PG Pub 2013/0274052) teaches the rotor element 16 delimits an installation area 70 in the radial direction, in which the two-stage transmission device 24 is housed with the differential gear 56. The differential gear 56 and/or the first planetary gear 26 may hereby project in the axial direction beyond the active rotor part 18; however neither the differential gear 56 nor the first planetary gear 26 projects beyond the rotor carrier 20 in the axial direction, so that the planetary gear 26, 28 and the differential gear 56 are completely accommodated in the installation area 70 and are surrounded and covered in the radial direction by the rotor element 16, especially the rotor carrier 20. The left-hand drive shaft 66 in relation to the respective image plane is sealed by the second sealing element 76 against the stationary transmission housing 42. The third sealing element 78 serves to seal the right-hand drive shaft 66 against the housing 82, but Kalmbach et al. doesn’t teaches an oil seal for sealing a gap between a differential case of the differential gear and an outer peripheral surface of the drive shaft and an oil introduction hole formed in the drive shaft on a side of the differential gear with respect to the oil seal to introduce oil from the differential gear to the in-drive-shaft oil passage as claimed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        December 2, 2021